DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10-14 and 20 are allowed because they are patentable over the prior art. If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner.

The following is an Examiner’s statement of reasons for allowance: amended claim 1 contains the feature in part “the shape of the curve of the handle is concave up in a deflected position in a biased state”.
This feature was already recited in claim 20.
The closest available prior art:
U.S. 7,823,924 B2 to Borg, U.S. 5,695,232 A to Tipp, U.S. 3,269,530 A to Wanderer, U.S. 2,989,177 A to Swick and U.S. 2,760,716 to Weiner teach “an integrally formed handle that extends in an upward orientation from the body of the container carrier, wherein a shape of a curve of the handle is concave down in an upright position in an unbiased state”. However, none of this prior art teaches “the shape of the curve of the handle is concave up in a deflected position in a biased state”.
Further, none of this prior art teaches “wherein the peak height of the handle is in a range of 1 cm to 10 cm from the top surface of the body of the container carrier, and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979.  The examiner can normally be reached on 11 A.M. - 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735            

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735